Kupferman, J.
(dissenting), I would affirm.
There were two questions to be answered by the arbitrator:
"(1) May Scepter Records, Inc. deduct from gross monies received by Scepter artist and/or producer royalties which are due and payable to the account of such artist and/or producer rather than being limited to deducting only those royalties which are due and actually to be paid to such artist and/or producer?
"(2) May Scepter Records, Inc. retain a proportionate amount in reserve for artist and producer royalties? If so, was Scepter Records, Inc. justified in retaining the amount set *325forth in the accounting introduced as Claimant’s Exhibit 2’V’ (Italics added.)
While no brief can be had for the contumacious attitude of the arbitrator in his cavalier treatment of the request for clarification, it is submitted that the court at Special Term was correct in noting, with due perspicacity, that the questions posed were answered in a manner not at all cryptic to the parties.
Scepter Records, Inc. (hereinafter Scepter), the respondent, appointed PPX Enterprises, Inc. (hereinafter PPX), the petitioner-appellant, to be the international licensing agent for Scepter’s "record and tape catalog and for any musical compositions” that it controlled.
The questions posed make it clear that the problem for the arbitrator was, for question 1, whether Scepter was on a cash or accrual basis with réspect to the amount it paid its artists and producers. If a cash basis, then there was an amount due to PPX over and beyond that conceded, because PPX for its services as licensing agent was to receive 25% " of all gross monies received during the term of any contracts negotiated * * * after deduction of artist and/or producer royalties actually due and payable.”
In denying any claim made by PPX, the arbitrator in effect said that the contract called for an accrual basis.
Further, for question 2, there were two items to be answered, could respondent Scepter maintain a reserve, and, if so, was the accounting thus properly calculated?
In denying any claim by PPX, the arbitrator ruled that a reserve could be maintained and, therefore, the accounting was accurate.
Not only is the ruling clear, but a reading of the letter agreement between the parties permits only of the result reached by the arbitrator.
This court now mandates another arbitration, a direction whose only purpose can be to invite future litigants to apply for clarification or, at least, a course in arbitral etiquette at the American Arbitration Association.
Lupiano, Birns and Lane, JJ., concur with Stevens, P.J.; Kupferman, J.,
dissents in an opinion.
Judgment, Supreme Court, New York County entered on August 21, 1975, reversed, on the law, without costs and *326without disbursements, the award vacated, and the matter remanded for further proceedings before a different arbitrator to determine the questions submitted.